Martin, J.,

delivered the opinion of the court.
This case comes before the court on a motion to dismiss the appeal. The dismissal is claimed on the ground of defective service of the appeal on the appellee. It appears that a copy of the petition of appeal did not accompany the copy of the citation.
The service of the-citation, without the petition of appeal, is defective and insufficient. The Code of Practice, articles 581, 582, expressly require the service of both.
The appeal must, therefore, be dismissed.